Citation Nr: 1722451	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral big toe and left little toe disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served in active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral big toe and left little toe disabilities.


FINDINGS OF FACT

In May 2017, the Veteran submitted a written statement indicating a desire to withdraw the appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of the issue of entitlement to service connection for bilateral big toes and left little toe disability have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2016);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2017 letter submitted by the Veteran, the Veteran stated "I would like to drop my claim for fungus on my feet that is on appeal."  A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran effectively withdrew the substantive appeal for entitlement to service connection for bilateral big toe and left little toe disabilities.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding that issue should be dismissed.  38 U.S.C.A. § 7105(2016).




ORDER

The appeal is dismissed.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


